UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1154


JOHN B. WALLIN; WANDA N. WALLIN,

                Plaintiffs - Appellees,

          v.

STEPHEN F. BUZZELL; KIMBERLY B. BUZZELL,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00796-RLW)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen F. Buzzell, Kimberly B. Buzzell, Appellants Pro Se.
William Ashley Neale Burgess, SANDS ANDERSON, PC, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen F. Buzzell and Kimberly B. Buzzell appeal the

district      court’s       order         dismissing        their         motion        for

reconsideration of its remand order for lack of subject matter

jurisdiction     pursuant      to    28    U.S.C.     §§ 1447(c),         (d)    (2006).

Because    the   district      court’s      remand     to    state    court        of    an

unlawful    detainer    proceeding         filed     under    Virginia          law     was

premised    on   its    lack    of    subject       matter    jurisdiction,             the

district court’s order is not subject to review.                               28 U.S.C.

§ 1447(d); Things Remembered, Inc. v. Petrarca, 516 U.S. 124,

127-28 (1995).

            Accordingly,       we    dismiss    the    appeal       for    a     lack    of

subject matter jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                           2